Fitzsimons, J.
The complaint was rightfully dismissed.
There is nothing in the evidence submitted showing that plaintiffs parted with any security or claim which they held against Bartz in consideration of the note in suit, or that they even extended the term of credit; in fact, it seems that they parted with nothing of value, therefore, the note sued upon is void for the want of consideration.
The judgment must,.therefore, be affirmed, with costs.
Van Wyck, J., concurs.
Judgment affirmed, with costs.